UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2016 Date of Reporting Period: 03/31/2016 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF MARCH 31, 2016 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 86.20% Consumer Discretionary - Automobiles & Components 2.59% 60,000 Dorman Products, Inc. * $ 72,500 Thor Industries, Inc. 4,623,325 7,888,525 Consumer Discretionary - Durables & Apparel 2.60% 160,000 La-Z-Boy Incorporated 4,278,400 62,500 Tupperware Brands Corporation 3,623,750 7,902,150 Consumer Discretionary - Hotels, Restaurants & Leisure 1.07% 22,000 Buffalo Wild Wings, Inc. * 3,258,640 Consumer Discretionary - Media 1.41% 120,000 Cinemark Holdings, Inc. 4,299,600 Consumer Discretionary - Retailing 6.22% 47,500 Asbury Automotive Group, Inc. * 2,842,400 45,000 Burlington Stores, Inc. * 2,530,800 35,000 Core-Mark Holding Company, Inc. 2,854,600 160,000 Duluth Holdings Inc. - Class B 3,118,400 42,500 Monro Muffler Brake, Inc. 3,037,475 140,000 Sally Beauty Company, Inc. * 4,533,200 18,916,875 Consumer Discretionary - Services 4.80% 180,000 Carriage Services, Inc. 3,889,800 32,500 DineEquity, Inc. 3,036,475 75,000 Popeyes Louisiana Kitchen, Inc. * 3,904,500 345,000 Wendy's Company (The) 3,757,050 14,587,825 Consumer Staples - Food & Staples Retailing 1.25% 45,000 PriceSmart, Inc. 3,806,100 Consumer Staples - Food, Beverage & Tobacco 2.48% 105,000 B&G Foods, Inc. 3,655,050 45,000 TreeHouse Foods, Inc. * 3,903,750 7,558,800 Financials - Banks 4.40% 95,000 Community Bank System, Inc. 3,629,950 193,394 First Financial Bancorp. 3,515,903 135,000 Glacier Bancorp, Inc. 3,431,700 55,000 IBERIABANK Corporation 2,819,850 13,397,403 Financials - Diversified 1.45% 50,000 Morningstar, Inc. 4,413,500 Financials - Insurance 1.35% 115,000 Brown & Brown, Inc. 4,117,000 Page 1 Health Care - Equipment & Services 12.59% 57,500 Acadia Healthcare Company, Inc. * 3,168,825 120,000 Globus Medical, Inc. - Class A * 2,850,000 119,400 Insulet Corporation * 3,959,304 67,500 LivaNova PLC * 3,643,650 94,000 NuVasive, Inc. * 4,573,100 147,500 Omnicell, Inc. * 4,110,825 67,500 STERIS plc 4,795,875 29,500 Teleflex Incorporated 4,631,795 65,000 VCA Inc. * 3,749,850 170,000 Wright Medical Group N.V. * 2,822,000 38,305,224 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 6.24% 37,000 Bio-Techne Corporation 3,497,240 42,500 ICON plc * 3,191,750 75,000 INC Research Holdings, Inc. * 3,090,750 87,500 Prestige Brands Holdings, Inc. * 4,671,625 167,500 VWR Corporation * 4,532,550 18,983,915 Health Care - Services 0.85% 80,000 Advisory Board Company (The) * 2,580,000 Industrials - Capital Goods 7.33% 71,000 A.O. Smith Corporation 5,418,010 90,000 Beacon Roofing Supply, Inc. * 3,690,900 65,000 HEICO Corporation 3,908,450 53,000 Middleby Corporation (The) * 5,658,810 57,500 Regal-Beloit Corporation 3,627,675 22,303,845 Industrials - Commercial & Professional Services 4.44% 57,500 G&K Services, Inc. - Class A 4,211,875 140,000 KAR Auction Services, Inc. 5,339,600 165,000 SP Plus Corporation * 3,969,900 13,521,375 Industrials - Transportation 4.77% 107,300 Echo Global Logistics, Inc. * 2,914,268 160,000 Knight Transportation, Inc. 4,184,000 200,000 Marten Transport, Ltd. 3,744,000 120,000 XPO Logistics, Inc. * 3,684,000 14,526,268 Information Technology - Hardware & Equipment 1.31% 45,000 Electronics For Imaging, Inc. * 1,907,550 30,000 Zebra Technologies Corporation - Class A * 2,070,000 3,977,550 Information Technology - Semiconductors & Semiconductor Equipment 1.01% 50,000 Cavium, Inc. * 3,058,000 Information Technology - Software & Services 13.54% 170,000 Bottomline Technologies (de), Inc. * 5,183,300 115,000 Cardtronics, Inc. * 4,138,850 190,000 Descartes Systems Group Inc. (The) * 3,706,900 112,500 Envestnet, Inc. * 3,060,000 65,000 Euronet Worldwide, Inc. * 4,817,150 50,000 Jack Henry & Associates, Inc. 4,228,500 24,500 MercadoLibre, Inc. 2,887,325 40,000 Q2 Holdings, Inc. * 961,600 100,000 Syntel, Inc. * 4,993,000 Page 2 107,500 Veeva Systems Inc. * 2,691,800 160,000 VeriFone Systems, Inc. * 4,518,400 41,186,825 Materials 4.50% 63,500 AptarGroup, Inc. 4,979,035 110,000 RPM International, Inc. 5,206,300 55,000 Sensient Technologies Corporation 3,490,300 13,675,635 TOTAL COMMON STOCKS (cost $188,529,595) 262,265,055 SHORT-TERM INVESTMENTS 13.35% Commercial Paper - 12.68% $ 1,000,000 AstraZeneca PLC 04/01/16, 0.69% 1,000,000 1,000,000 Nissan Motor Acceptance Corporation 04/01/16, 0.73% 1,000,000 1,075,000 Hyundai Capital America, Inc. 04/04/16, 0.70% 1,074,937 1,000,000 Thomson Reuters Corporation 04/04/16, 0.85% 999,929 700,000 Marriott International, Inc. 04/05/16, 0.73% 699,943 725,000 PPG Industries, Inc. 04/05/16, 0.70% 724,944 1,150,000 WEC Energy Group, Inc. 04/05/16, 0.80% 1,149,898 725,000 Bacardi Corporation 04/06/16, 0.68% 724,932 1,000,000 Campbell Soup Company 04/06/16, 0.68% 999,906 1,000,000 McGraw Hill Financial, Inc. 04/06/16, 0.85% 999,882 1,650,000 AstraZeneca PLC 04/07/16, 0.70% 1,649,807 625,000 AstraZeneca PLC 04/08/16, 0.69% 624,916 1,000,000 Eaton Corporation 04/08/16, 0.72% 999,860 1,425,000 PPG Industries, Inc. 04/11/16, 0.70% 1,424,723 650,000 Rockwell Collins, Inc. 04/11/16, 0.70% 649,874 975,000 Thomson Reuters Corporation 04/11/16, 0.78% 974,789 600,000 Bell Canada 04/12/16, 0.72% 599,868 1,000,000 Leggett & Platt, Incorporated 04/12/16, 0.72% 999,780 950,000 Consolidated Edison Company of New York, Inc. 04/13/16, 0.64% 949,797 500,000 Campbell Soup Company 04/14/16, 0.66% 499,881 1,300,000 Southern Company (The) 04/15/16, 0.80% 1,299,596 1,125,000 Bemis Company, Inc. 04/18/16, 0.72% 1,124,618 1,000,000 Medtronic Global Holdings S.C.A. 04/18/16, 0.75% 999,646 625,000 V.F. Corporation 04/19/16, 0.72% 624,775 1,075,000 Bacardi Corporation 04/20/16, 0.68% 1,074,614 1,000,000 Medtronic Global Holdings S.C.A. 04/20/16, 0.73 999,615 1,200,000 Rockwell Collins, Inc. 04/20/16, 0.70% 1,199,557 825,000 V.F. Corporation 04/20/16, 0.75% 824,673 1,000,000 Bell Canada 04/21/16, 0.73% 999,594 1,000,000 Nissan Motor Acceptance Corporation 04/21/16, 0.77% 999,572 1,000,000 Clorox Company (The) 04/22/16, 0.67% 999,609 1,150,000 Nissan Motor Acceptance Corporation 04/22/16, 0.82% 1,149,450 1,175,000 Kroger Co. (The) 04/25/16, 0.73% 1,174,428 1,425,000 AbbVie Inc. 04/26/16, 0.60% 1,424,406 875,000 Bacardi Corporation 04/27/16, 0.68% 874,570 1,225,000 V.F. Corporation 04/27/16, 0.75% 1,224,336 1,500,000 Marriott International, Inc. 04/28/16, 0.73% 1,499,179 1,350,000 Clorox Company (The) 05/06/16, 0.69% 1,349,094 38,588,998 Variable Rate Security - 0.67% 2,043,018 Fidelity Institutional Money Market Fund - Class I, 0.34% 2,043,018 Page 3 TOTAL SHORT-TERM INVESTMENTS (cost $40,632,016) 40,632,016 TOTAL SECURITY HOLDINGS (cost $229,161,611) - 99.55% 302,897,071 OTHER ASSETS, NET OF LIABILITIES - 0.45% 1,367,773 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $304,264,844 * Non-income producing. As of March 31, 2016, investment cost for federal tax purposes was $229,270,395 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 79,388,606 Unrealized depreciation (5,761,930 ) Net unrealized appreciation $ 73,626,676 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2016 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ 262,265,055 Variable Rate Security 2,043,018 Level 2 - Commercial Paper 38,588,998 Level 3 - None - - Total $ 302,897,071 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/20/2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/20/2016 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/20/2016
